DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 02 March 2022 in response to the Office Action of 07 December 2021 are acknowledged and have been entered. Claims 1, 38 and 63 are amended. Claims 21 is cancelled.  Claim 123 is newly added.  Claims 1, 12, 13, 15, 19, 26, 28-29, 30, 32, 35, 37, 38, 42-43, 45, 48, 55-56, 63, and 122-123 are pending and being examined on the merits. 
Applicant's election without traverse of SEO ID N0: 14 as a specific polypeptide sequence for the first IGF-1-encoding DNA construct and SEO ID NO: 10 as a specific polynucleotide sequence for the first and second IGF-1 encoding DNA construct of Species Group A; SEO ID NO: 13 as a specific polynucleotide sequence for the first HGF-encoding DNA construct of Species Group B; and pCK-IGF-1X10 of Species Group C in the reply filed on 17 July 2020 is acknowledged. The restriction requirement of Species Group A set forth on 26 May 2020 has been withdrawn.
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments. This action is FINAL.

Information Disclosure Statement
The Information Disclosure Statements filed 23 February 2022 and 04 May 2022 have been considered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0296142 Al) in view of Rauskolb (Rauskolb et al. 2017 Neurobiology of Disease 91: 103-113), Rosenthal (US 2007/0135340 A1), Scheule (US 20100216709, published 8/26/2010) and Angel (US 10124042, filed 8/16/2017).  This rejection is modified as necessitated by Applicants’ amendments.
Regarding claim 1, 21, 38 and 63, Kim teaches a method for the prevention or treatment of diabetic neuropathy, the method including administering to a mammal a pharmaceutical composition containing, as active ingredients, different types of isoforms of hepatocyte growth factor (HGF) or at least one polynucleotide encoding the isoforms [0014]; and the pharmaceutical composition may comprise a pharmaceutically acceptable carrier [0078]. Kim teaches that a suitable dosage amount of the pharmaceutical composition of the may vary depending on pharmaceutical formulation methods, administration methods, the patient's age, body weight, sex, pathogenic state, diet, administration time, administration route, an excretion rate and sensitivity for a used pharmaceutical composition, and physicians of ordinary skill in the art can determine an effective amount of the pharmaceutical composition for desired treatment [0082].  Kim also teaches the expression of two gene where the genes were in the same polynucleotide construct [0031]. Kim teaches administration of a polynucleotide encoding the isoforms at a dose of 1ug to 40mg [claim 21].  
Regarding claim 26, Kim teaches that pain is one of the common symptoms of diabetic neuropathy [0045] and that the safety of the isoforms of HGF and the pain reduction effects of the isoforms were confirmed through clinical trials in which the patients with diabetic neuropathy were injected with a polynucleotide expressing the isoforms flHGF and dHGF [0049]. Therefore, Kim teaches the composition of the present invention is useful to the prevention and the treatment of diabetic neuropathy [0049]. Furthermore, Kim teaches that the two human HGF isoforms are flHGF of SEQ ID NO: 11 and dHGF of SEQ ID NO: 12 [claim 27; see SEQ ID NO: 1 and 2; confirmed by sequence alignment].
Regarding claims 28-29 and 55-56, Kim teaches SEQ ID NO: 13 [col. 34-36] which aligns with 100% identity to the instant application’s SEQ ID NO: 13.  Sequence alignment demonstrates that SEQ ID NO: 13 is SEQ ID NO: 22 (exons 1-4), a fragment of SEQ ID NO: 25 (fragment of intron 4) and SEQ ID NO: 23 in order as stated [see instant specification 0026].
Regarding claim 122, Kim teaches that the composition of the present invention may be applied in vivo through various delivery methods conventionally known in the field of gene therapy where it is naked DNA or contained in a gene carrier such as a plasmid [0052-0053].  
Kim does not teach or suggest administering a first IGF-1-encoding DNA construct capable of expressing both Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14 and Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16.
Rauskolb teaches that IGF-1 could be considered as a potential therapeutic agent for diabetic polyneuropathy, since transgenic mice deficient in IGF-1 develop diabetic polyneuropathy like symptoms, and recombinant IGF-1 was able to restore sensory and motor nerve conduction velocities in these mice (pg. 105, col.2).  
Rosenthal teaches novel polypeptide constructs based on peptides derived from Insulin-like Growth Factor I (IGF-I) [0001] and their use and treatment of conditions caused by neuromuscular and neurodegenerative disorders [0063 and 0064].  Rosenthal teaches the human Class 1/IGF-1/Ea peptide is cleaved between the class 1 signal molecule and the IGF-1Ea portion of the molecule, between amino acids ATAIGPE as indicated, then the class 1 signal peptide will have the sequence as recited in SEQ ID NO:14 (the Human Class 1 signal peptide), starting with the amino acid sequence MGK ... and ending with ... ATA, whilst the IGF-1Ea portion will comprise the sequences as recited in SEQ ID NO:30 (the Human mature IGF-1 peptide sequence) contiguous with the sequence recited in SEQ ID NO:22 (the Human Ea peptide), starting with the amino acid sequence GPE ... and ending with ... YRM [0032]. Sequence alignment of SEQ ID NOs 14, 30, and 22 revealed a 100% match with the 153 amino acid polypeptide of SED ID NO: 14.  Rosenthal teaches that the Insulin-like growth factor-I (IGF-1) gene gives rise to several isoforms of unprocessed (precursor) IGF-1 which differ by the length of the amino terminal leader (signal) peptide and structure of the carboxy terminal end (E-domain) [0004].  Rosenthal teaches that the IGF-1 gene gives rise to a heterogeneous pool of mRNA transcripts; such heterogeneity of the mRNAs results from several events (or combination of these events): use of alternative transcription start sites located in leader exons (exon 1 and exon 2), alternative post-transcriptional exon splicing, and use of different polyadenylation sites [0005]. Rosenthal teaches that these multiple IGF-1 mRNAs transcripts encode different isoforms of precursor IGF-1 peptide, which undergo posttranslational cleavage to release the biologically active mature (70 amino acid long) IGF-1 [0005].  Additionally, Rosenthal teaches alternative splicing of exons at the 3'-end of mRNA precursor introduces further complexity in the variety of IGF-1 transcripts and IGF-1 isoforms translated from these transcripts [0005].  Rosenthal also teaches that the human and murine isoforms that are translated from parts of exons 4 and 6 of their respective IGF-1 genes are termed IGF-1Ea [0012]; and that peptides of the invention, such as IGF-1Ea [0072, claim 1], can be used in the prevention and treatment of muscular atrophy, which may be caused by neurodegenerative disorders [0063 and 0064]. 
Scheule teaches using IGF-1Ec gene therapy for treating diabetic neuropathy [abstract].  Schedule teaches SEQ ID NO: 3 which contains 139 amino acids that are 100% identical to amino acids 20-158 to the current application’s SEQ ID NO: 16 [0092].  Scheule teaches administering IGF-1Ec as plasmid DNA [0046]. Scheule teaches that, when nucleic acid is delivered in the form of plasmid DNA, a useful dose will generally range from about 1 ug to about 1 g of DNA, preferably in the range from about 100 ug to about 100 mg of DNA [0085].
Angel teaches SEQ ID NO: 105, defined as insulin-like growth factor I isoform 1 preproprotein, which is 100% identical to SEQ ID NO: 16 [column 53].  Angel also teaches delivering nucleic acids therapeutically, including IGF-1, to patients for the treatment of neuropathy [col. 4, lines 46-67].  Angel further teaches the nucleic acid can be a plasmid [col. 46, lines 3-8].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical composition of Kim to additionally include both a construct expressing both Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14 and Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16.  One of ordinary skill would be motivate to make the modification giving the combined teachings of Rosenthal, Scheule, and Angel who teaches delivering IGF-1 isoforms for the treatment of neuropathy.   One of ordinary skill would also be motivated to combine the IGF-1 isoform into one formulation with the HGF construct of SEQ ID NO: 13 as an alternative treatment of diabetic neuropathy given the disclosure that each protein separately has been shown as a therapeutic agent for treating neuromuscular disorders, such as diabetic neuropathy, and Kim’s disclosure that different types of isoforms of HGF, which can be applied to IGF, can be used in a therapeutic composition to treat neuropathy. One of ordinary skill would also be motivated combine both isoforms in the same construct for simultaneously expression of both proteins in equivalent amount.  A skilled artisan would additionally be motivated given that the synergistic effect of all proteins, once expressed, would be more effective as a treatment than each individual proteins alone.  One of ordinary skill would also be motivated to administer 2-10 mg of both the first IGF-1-encoding DNA construct and first HGF-encoding DNA construct given the teachings of Kim and Scheule that the polynucleotides can be administered at a range of 1ug to 40 mg.  Additionally, a kit is merely a collection of parts, as described above. Therefore, Kim, Rauskolb, Rosenthal, Scheule, and Angel combined composition teaches a kit.
	
Claims 12, 13, 15, 19, 30, 35, 37, 42-43, 45, 48, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rauskolb, Rosenthal, Scheule and Angel as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 and further in view of Ekshyyan (Ekshyyan et al. 2004 Current Neurovascular Research, 1, 355-371) and Johnson (US 2006/0058239 A1).  This rejection is modified as necessitated by Applicants’ amendments.
It is noted that applicants elected SEQ ID NO: 10 for the polynucleotide sequence for the first and second IGF-1 encoding DNA construct and SEQ ID NO: 10 contains both SEQ ID NO: 15 and SEQ ID NO: 17.  Therefore examination on these claims will be on the elected species of SEQ ID NO: 10.  Sequence alignment demonstrates that SEQ ID NO: 10 is SEQ ID NO: 1 (exons 1, 3, and 4), SEQ ID NO: 7 (a fragment of SEQ ID NO: 2), SEQ ID NO: 3 (exons 5 and 6-1), SEQ ID NO: 8 (a fragment of SEQ ID NO: 4) and SEQ ID NO: 5 (exon 6-2) [see instant specification 0017].
Regarding claims 12, 13, 15, 19, 42-43 and 45, the teachings of Kim, Rauskolb, Rosenthal, Scheule, and Angel are discussed above as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122, and are similarly applied to claims 12, 13, 15, 19, 42-43 and 45. 
Kim, Rauskolb, Rosenthal, Scheule, and Angel do not teach or suggest that the first IGF-1-encoding DNA construct comprises a polynucleotide of SEQ ID NO: 10.  
Ekshyyan teaches that diabetic neuropathy is a neurodegenerative disorders (abstract).
Johnson teaches a method of treating a neurological disorder, such as diabetic neuropathy, comprising administering to a subject in need thereof a composition comprising an effective amount of an MGF (mechano-growth factor) Insulin-like Growth Factor I (IGF-I) isoform comprising amino acid sequences encoded by nucleic acid sequences of IGF-I exons 4, 5 and 6 in the reading frame of MGF (claims 1 and 30).  Johnson also teaches that exons 1 and 2 are alternative leader exons with distinct transcription start sites which are differentially spliced to common exon 3, and exons 3 and 4 code for the mature IGF-I peptide [0005].  Thereby all mature IGF-I peptide must contain exons 3 and 4.     
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Kim as discussed above in claim 1 with SEQ ID NO: 10.  Rosenthal teachings of the use alternative post-transcriptional exon splicing to generate a pool of IGF-1 mRNA transcripts would have motivated a skilled artisan to use alternative splicing to generate a specific IGF-1 isoform of interest.  Additionally, Rosenthal’s teaching of peptides, including IGF-1Ea (exons 4 and 6), for use in the prevention and treatment of neurodegenerative disorders, i.e. diabetic neuropathy; and Johnson’s teachings of the use of MGF IGF-1 isoform (exons 4, 5, and 6) for the treatment of neurological disorders, i.e. diabetic neuropathy, would have motivated a skilled artisan to use alternative post-transcriptional exon splicing to generate SEQ ID NO:10 which is a blend of the IGF-1Ea and  MGF IGF-1 isoforms.  This modification of the method of Kim would mount as a simple substitution of SEQ ID NO: 10 for the IGF-1 of Rauskolb.  
Regarding claim 30, the teachings of Kim, Rauskolb, Rosenthal, Scheule, Angel, Ekshyyan and Johnson are discussed above as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122-123, and are similarly applied to claims 30.  
Kim teaches the pharmaceutical composition of this invention may be administered parenterally; and for non-oral administration, intravenous injection, intraperitoneal injection, intramuscular injection, subcutaneous injection, or local injection may be employed [0080].  
Kim, Rauskolb, Rosenthal, Scheule, Angel, Ekshyyan and Johnson do not teach or suggest the co-administration of two constructs. Johnson too teaches that intramuscular administration is preferred for plasmids and other naked nucleic acids [0164].  
Johnson also teaches a method of treating a neurological disorder comprising administering to a subject in need of thereof an effective amount of an IGF-I isoform of the invention or a nucleic acid of the invention, optionally in combination with another neurologically active agent, i.e. combined in the same pharmaceutical composition [0024, 0178, 0180].  
Therefore it would have be obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of as taught and suggested by Kim, Rauskolb, Rosenthal, Scheule, Angel, Ekshyyan and Johnson as discussed above in claim 1 with the co-administration of a Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14, a Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16 and the first HGF-encoding DNA construct in the same pharmaceutical composition.  One of ordinary skill would be motivated to make the modification given Johnson’s teachings of administering treatments of neurological disorders in combination with other agents as discussed above.
Regarding claims 32, 35, and 37, the teachings of Kim, Rauskolb, Rosenthal, Scheule, and Angel are discussed above, as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 and are similarly applied to claims 32, 35, and 37. 
Kim teaches administration of a pharmaceutical composition two weeks apart [0172].  Kim additionally teaches that, in most patients, HGF can be detected up to 30 days after initial treatment [0817; Table 2] after the amount of pCK-HGF-X7 in blood of the subject were measured before and after the administration of the trial drug of Day 0, and before and after the administration of the trial drug of Day 14, on Day 21, on Day 30, on Day 60, and on Day 90 [0178].  
Johnson additionally teaches that when an MGF of the invention is combined with another neurologically active agent in the treatment of a neurological disorder the two may be administered in separate compositions [0180]; that dosage schedules will also vary according to, for example the route of administration, the species of the recipient and the condition of the recipient; however, single doses and multiple doses spread over periods of days, weeks of months are envisaged [0172].  
Therefore it would have be obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Kim, Rauskolb, Rosenthal, Scheule, and Angel as discussed above in claim 1 with administering an HGF-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 13 and an IGF-1-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 10 separately at least three weeks apart.  One of ordinary skill would have been motivated for the advantage of administering the composition at a time point when the concentration of the composition in the blood from the initial administration was almost negligible; thereby maintaining an effective concentration of the composition in the patient to treat neuropathy.  
Regarding claim 48 and 123, the teachings of Kim, Rauskolb, Rosenthal, Scheule, Angel, Ekshyyan and Johnson are discussed above as applied to claims 1, 21, 26, 28, 29, 55-56, 38, 48, 63, and 122, and are similarly applied to claims 123.  SEQ ID NO: 10 is addressed above as applied to claim 12. Sequence alignment of pCK-IGF-1X10 reveals that it comprises IGF-1-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 10. Kim teaches that the polynucleotide of the present invention is naked DNA or contained in a gene carrier [0053]. Examples of the gene carrier include plasmid, vector, and viral vector [0053].   Kim teaches that the gene carrier for the polynucleotide includes pCK, pCP, pVAX1 and pCY vectors; more preferably pCK vector [0059] which is a vector capable of expressing isoforms of HGF [0110]. 
It would have been obvious to a skilled artisan to modify the composition taught and suggested by Kim, Rauskolb, Rosenthal, Scheule, Angel, Ekshyyan and Johnson by using pCK vector as a gene carrier for the IGF-1-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 10 thereby generating of pCK-IGF-1X10.  One of ordinary skill would be motivated to make the modification given Kim’s disclosure that these vector are capable of expressing growth form isolates.

Response to Arguments
Applicants assert that none of the references cited, alone or in combination, teach or suggest administration of 2 mg to 10 mg of a dual expression DNA construct capable of expressing "both Class I IGF-1Ea protein ... and Class I IGF-1Ec protein ... " as claimed, and that the expression of these constructs along with human HGF isoform gives rise to unexpected results.  Applicants’ arguments have been considered and found not persuasive in view of the new rejections set forth above. 
In response to applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of the teachings of Kim, Rauskolb, Rosenthal, Scheule, and Angel who teach or suggest the use of a DNA construct capable of expressing both Class I IGF-1Ea protein comprising a polypeptide of SEO ID NO: 14 and Class I IGF-1Ec protein comprising a polypeptide of SEO ID NO: 16 for the treatment of neuropathy along with human HGF isoform.  Given that all three protein encoding constructs, administered in the claimed dose ranges, have shown to be effective in treating neuropathy, it would not be unexpected to one of ordinary skill that expression of all three constructs would have a synergistic effect on treating patients with neuropathy and provide improved therapeutic outcome.  
Applicants assert that a person of ordinary skill reading these references would
not have had a reasonable expectation that simultaneous expression of two IGF-1 proteins (IGF-1Ea and IGF-1Ec) would be effective in treating neuropathy, when administered with an HGF encoding DNA construct.  Applicants argue that one would not have been motivated or found it obvious to combine the specific isoforms of IFG-1 to develop a dual expression construct expressing both IGF-1Ea and IGF-1 Ec.  Applicants’ arguments have been considered and found not persuasive.  
Kim teaches administration of simultaneous expression of two or more isoforms of an HGF encoding DNA for treating neuropathy.  Given that the two IGF-1 proteins (IGF-1Ea and IGF-1Ec) are both known to be effective in treating neuropathy, a skilled artisan would have a reasonable expectation that simultaneous expression of two IGF-1 proteins (IGF-1Ea and IGF-1Ec) would be effective in treating neuropathy, when administered with an HGF encoding DNA construct.
Applicants assert that simultaneous expression of the specific IGF-1 isoforms - IGF-1Ea and IGF-1Ec - provides even better effects, when administered with a HGF-encoding DNA construct.  Applicants assert that the cited references provide no teaching or suggestion of the synergistic effects. Applicants argue that combination therapy of IGF-1-encoding DNA construct and HGF-encoding DNA construct (VM202) provided significantly better therapeutic effects compared to the monotherapy of HGF encoding DNA construct (VM202) even when the total amount of DNA constructs administered to the subject and the total protein expression from the constructs were maintained at the same level as the monotherapy. Applicant’s arguments have been considered and are moot as applicant’s arguments are not commensurate in scope for what is being claimed. The claims are directed to a method of treating neuropathy by administering 3 growth factors in combination that are known to treat neuropathy, and are therefore not distinguishable from the prior art. Furthermore the method as claimed doesn’t require that the combined administration results in a synergistic effects, only requiring that the neuropathy is treated by administration of the constructs. 
Applicants assert the dose ranges in Rosenthal are directed to peptides rather than DNA constructs and that Scheule discloses broad ranges fails to teach the claimed limitation of 2mg to 10mg because the broad ranges are “so broad.”  Applicants argue that the broad range would not have made it obvious to use the specific amount of the IGF-1 encoding DNA construct, as required by the claims. Applicants arguments have been considered and found unpersuasive.  
Rosenthal’s teachings of ranges as it related to peptides does not negate Scheule’s teaching of administrating nucleic acids encoding the isoforms from 100ug to 100mg.  The fact that this is a broad range doesn’t negate that the Scheule teaches the claimed concentration limitation and it would have been obvious to use any amount, including 2mg to 10mg of the IGF-1 encoding DNA construct as claimed.   
Applicants assert that a combination of several drugs for the same or similar indication does not necessarily provide synergistic effects for the indication. Applicants assert that multiple drugs can interact antagonistically to decrease therapeutic efficacy or induce adverse effects.  
However, Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	  Furthermore, applicants’ arguments are not commensurate in scope for what is being claimed because the method as claimed doesn’t require that the combined administration results in a synergistic effects. Given that all three growth have are known individually to be an effective treatment for treating neuropathy the combination as claimed would be expected to function as a method for treating neuropathy. 

Allowable Subject Matter
pTx-IGF-1X10 requires SEQ ID NO: 39 and SEQ ID NO: 39 appears to be free of the prior art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                         

/NANCY J LEITH/Primary Examiner, Art Unit 1636